DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 16 December 2020 is acknowledged.  The Office concurs with Applicant’s statement that all claims (claims 14-24) are currently generic to both species, and all claims will be examined with respect to the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Houaijia et al (“Solar power tower as heat and electricity source for a solid oxide electrolyzer: a case study”) in view of Muhleisen (US 1,654,551).
Houaijia et al teach (see abstract, fig. 4, 1st paragraph of section 3.3, Table 1, and 2nd full paragraph on page 1125) a solid oxide electrolysis cell (“SOEC”) comprising an assembly comprising a SOEC stack (“Electrolyzer” in fig. 4, described as stack in 1st paragraph of section 3.3) and a stack inlet gas superheat system (preheating electrical heater “ELECHX1”) which heats the incoming steam to the final inlet temperature of 700°C.  
However, Houaijia et al merely mentions this electrical heater in passing and does not disclose that the preheater comprises any particular structure.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electric heater of Muhleisen for the electric heater taught by Houaijia et al because Muhleisen teaches that the design with two spiral, parallel gas circulation circuits connected by a central 
Regarding claim 15, the main body of Muhleisen included structure which closed the first zones and second zones at the top and bottom.  Although in the structure of Muhleisen the first zone was integral with the first closure structure and the second zone was integral with the second closure structure, there is no requirement in claim 15 that the first and second closure plates be physically different parts from the first and second zones.  Further, the first gas circulation circuit (first zone) was located between the median plane (plate 7) and the first closure plate (bottom of grooves 5) and the second gas circulation circuit (second zone) was located between the median plane (plate 7) and the second closure plate (top of grooves 6).
Regarding claim 17, the main body of Muhleisen was of a generally cylindrical shape.
Regarding claim 18, the heater of Muhleisen included a main portion comprising the first and second gas circulation circuits and laterally extending portions (16 and 23) where the inlet duct and the outlet duct are fluidly connected to the main body.
Regarding claim 20, Muhleisen teaches placing a heating element on both sides of the main body (see fig. 2), thereby teaching two heating elements arranged at either side of the gas superheat system.
Regarding claim 21, Muhleisen teaches (see figs. 6-10 and page 8, lines 37-48) that multiple heater units could be stacked adjacent to and in contact with each other, and at least the top surface and the bottom surface of the stack comprising heating elements.  Note that claim 21 does not exclude the presence of heating elements located within the stack.
Regarding claim 22, the heating elements (30) of Muhleisen were of the same general shape (flat cylinders) to that of the main body.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Houaijia et al (“Solar power tower as heat and electricity source for a solid oxide electrolyzer: a case study”) in view of Muhleisen (US 1,654,551) as applied above to claim 14, and further in view of Ernst et al (US 2010/0316919).
Muhleisen does not teach that the main body was constructed from a nickel-based superalloy.
Houaijia et al teach that the steam is preheated to approximately 700°C.
Ernst et al describes (see abstract) a heat transfer device for a solid oxide fuel cell, wherein the solid oxide fuel cell operated at approximately 650-950°C (see paragraph [0004]).  Ernst et al go on to describe (see paragraph [0035]) the heat transfer device being made from a metal that can be formed to the desired shapes and is generally compatible with the high operating temperatures of the fuel cell.  Ernst et al expressly teach using a nickel-chromium based superalloy to construct the heat transfer device.
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the nickel-chromium-based superalloy described by Ernst et al to construct the main body of the electric heater of Muhleisen when adapting it for use in the system of Houaijia et al because Ernst et al shows that the nickel-chromium-based superalloy possessed the necessary heat resistance and formability to be utilized in a heat exchange device at the temperature taught by Houaijia et al.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Houaijia et al (“Solar power tower as heat and electricity source for a solid oxide electrolyzer: a case study”) in view of Muhleisen (US 1,654,551) as applied above to claim 14, and further in view of Amberg (US 2004/0197094).
Muhleisen fails to describe how to making the main body having the shape shown.
Amberg teaches (see figs. 3, 4, 9, 12 and paragraph [0042]) a similar electric heater to that shown by Muhleisen wherein a series of grooves are formed on opposing sides of a main body, where 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted one of the known techniques taught by Amberg for constructing an electric heater with spiral flow paths such as machining the main body to form the spiral flow paths of Muhleisen because Muhleisen fails to teach how to make the electric heater.  See also MPEP 2143.I.B.
Regarding claim 24, Amberg additionally teaches (see paragraph [0048]) that the different layers of the electric heater could be joined together by a welding technique such as heat, sonic, or vibration welding.  Therefore it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to determine a suitable welding technique to apply when making the electric heater of Muhleisen for establishing proper attachment and sealing which was resistant 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In addition to the disclosure of Muhleisen, the Office points to Barkley et al as showing a similar electric heater with inlet duct (46) and outlet duct (12) which extend perpendicular to the median plane of the main body, but there is no suggestion of arranging the inlet duct and outlet duct to be in superposition with respect to each other and being separated from each other by a transverse median wall of the main body as required by this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796